KELLEY, Judge,
dissenting.
I respectfully dissent. The majority finds that Attorney Harry Lore had no standing to bring the present action in the Court of Common Pleas of Philadelphia County (trial court). I would find, at the very least, that Lore, as a citizen of the Commonwealth of Pennsylvania, made a sufficient plea in his amended complaint, albeit not specifically related thereto, for the disclosure of a public record to which he was entitled by statute.
The statute whieh is commonly known as the Right To Know Law (Law), Act of June 21, 1957, P.L. 390, as amended, 65 P.S. §§ 66.1 — 66.4, is clear. Section 1 of the Law defines a “public record” as “[a]ny account, voucher or contract dealing with receipt or disbursement of funds by an agency_” 65 P.S. § 66.1. There is no doubt that the Court Administrator failed to comply with the Law when Lore requested disclosure of the amounts of disbursements from the public purse to counsel who represented various members of the Supreme Court of this Commonwealth.
As for the standing of Lore to seek payment for his legal representation of Judge Guarino, I believe that Lore did have standing, given the unique circumstances of this case. Harry Lore was an attorney, an officer of the court system, who rendered a service to a jurist of that system in a controversy involving the administration of the system. I believe that Lore had standing to pursue just compensation for his service, if it would be determined that he was legally entitled thereto.
I further believe that the trial court did have personal jurisdiction over the Court Administrator, especially since she occupies that office in the County of Philadelphia.
Additionally, I would find that the doctrine of sovereign immunity is not relevant to the present case. The issue herein is not one of sovereign immunity. Rather, the issue is whether Lore is entitled to payment from the public purse for his legal representation of a jurist.
Finally, I believe that, because this case inherently deals with the administration of the judicial branch and the direct involvement of the Justices as the governing body, albeit, at times through the Court Administrator, it should be properly transferred to the Supreme Court’s original jurisdiction for disposition.
COLINS, President Judge, joins in this dissenting opinion.